Case: 12-15367     Date Filed: 06/03/2013   Page: 1 of 3


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-15367
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:12-cr-00021-JEC-ECS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOHNNY LEE COLE,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (June 3, 2013)

Before BARKETT, HULL, and JORDAN, Circuit Judges.

PER CURIAM:

      Johnny Lee Cole appeals his 188-month total sentence, imposed after

pleading guilty to three counts of child pornography distribution, in violation of 18
              Case: 12-15367     Date Filed: 06/03/2013    Page: 2 of 3


U.S.C. § 2252A(a)(2), and one count of child pornography possession, in violation

of 18 U.S.C. § 2252A(a)(5)(B). The district court calculated an advisory

guidelines range of 188 to 235 months’ imprisonment, although owing to a prior

state court conviction for child molestation, Cole faced a statutory minimum term

of 15 years (180 months) and a statutory maximum term of 40 years. 18 U.S.C.

§ 2252A(b)(1). Cole requested a downward variance from the guidelines range to

the statutory minimum of 180 months, which the court rejected before imposing a

low-end total sentence of 188 months. Cole complains on appeal that his total

sentence is substantively unreasonable because the court abused its discretion in

denying his eight-month downward variance request, and the resulting total

sentence is greater than necessary to satisfy the sentencing factors set out in 18

U.S.C. § 3553(a).

      We review the substantive reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d

445 (2007). The district court’s denial of a defendant’s request for a variance is

subsumed under that review. See United States v. Willis, 560 F.3d 1246, 1251

(11th Cir. 2009) (reviewing the reasonableness of the district court’s denial of the

defendant’s motion for variance).

      After reviewing the record, we find no reversible error. We cannot say that

Cole’s 188-month total sentence is substantively unreasonable. The total sentence


                                          2
              Case: 12-15367     Date Filed: 06/03/2013    Page: 3 of 3


falls at the low end of the guidelines range and is well below the statutory

maximum. The court’s denial of his request for a downward variance was not a

clear error in judgment, and moreover, the total sentence reflects several of the

§ 3553(a) factors, including the seriousness of the offense conduct, the history and

characteristics of the defendant, and the need to protect the public.

      AFFIRMED.




                                          3